﻿I should like to begin by offering my congratulations and felicitations to you, Mr. President, on behalf of my delegation, on your election to the high office of President of the thirty- fourth session of the United Nations General Assembly. Our two countries, Mr. President, share a common historical tradition, although we inhabit different continents. Together, our nations have contributed to the growth or African-Asian solidarity, on which the structure of the non-aligned movement was built. We are fellow-members of the Commonwealth. More intimately, we have had occasion to appreciate your sense of internationalism, your judgement and your unflinching commitment to the cause of peace and harmony, both in this august Assembly and in the working bodies of the non-aligned movement. We are aware of your outstanding contribution to the success of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and we are confident that you will bring the same skills and dedication to bear on the proceedings of the General Assembly. Your election as President at a comparatively early age adds to the distinction.
37.	Allow me to pay a tribute as well to my friend and distinguished colleague, our outgoing President. I need hardly recall that he presided over the work of the General Assembly at a trying period in the history of this Organization. He acted with firmness and fairness, contributing decisively and effectively to the conduct of the thirty-third session of the General Assembly. Our gratitude is due to him and is offered in full measure.
38.	Previous speakers have commented on the continued assistance the international community has received from our Secretary-General. Let me reinforce those comments, on behalf of my Government and myself. Mr. Waldheim's erudition, his willingness and ability to hold the balance between contending parties and his calmness under the most difficult circumstances are widely recognized. We admire and appreciate his efforts to strengthen the role of the United Nations in world affairs and we pledge our continued cooperation.
39.	It is with pleasure and pride, too, that Sri Lanka welcomes Saint Lucia as a Member of this Organization. The growth of the membership of this Organization underscores its universality, which is an objective set forth in the Charter itself and without which the authority and effectiveness of our Organization would be seriously eroded.
40.	Those of us who make the annual pilgrimage to the opening session of the General Assembly must have all realized by now that our journeys are in grave danger of turning into a kind of political tourism. For a long time, pamphlet writers have assured their readers that travel broadens the mind. Perhaps it does. On the other hand, I should like to think that those of us who are entrusted with the task of formulating and implementing the foreign policies of our respective countries were endowed with this responsibility because we had already showed more than passing familiarity with the affairs of the world. If the only purpose served by our annual visits here is to participate in a mind-broadening exercise, then the General Assembly, and indeed the United Nations as a whole, is achieving considerably less than its founding fathers intended.
41.	My comments should not be mistaken for carping criticism. I speak as a fervent believer in the United Nations, as one who is convinced that, at this time in the history of mankind, if the United Nations did not exist we would very soon be going about the task of setting it up. I speak, moreover, as the Foreign Minister of a country whose foreign policy has consistently emphasized the need to respect, strengthen, and work within the ambit of, the United Nations.
42.	I make my comments in this spirit. I make my comments in the hope that the full potential of the United Nations can be realized within our lifetime in the various aspects of human effort that add up to the sum total of human life. The political, social and economic aspects of human life are all part of our Organization's responsibilities, and they all deserve equal attention. They require attention, moreover, in a practical down-to-earth manner, devoid of polemics, rhetoric and sterile theorizing.
43.	As representatives here are aware, it was Sri Lanka's pride and privilege to be the Chairman of the non-aligned movement for the last three years—an office that we handed over to the Republic of Cuba only two weeks ago. During the three years of our stewardship, the movement faced many challenges, and some of those challenges threatened the very foundation of the movement, but Sri Lanka is proud that we were able to keep the unity of the movement intact in the face of serious bilateral disputes that arose within the membership.
44.	When Sri Lanka assumed the chairmanship in 1976 there were 86 members, and on the threshold of our handing over the movement after three years the membership had grown to 96. This is also a paradox, because every time we met the prophets of doom predicted that it would be the last time we would be meeting. Today, the movement is a dynamic factor in the conduct of international affairs. It has become the un-challenged, the uncontested and the unquestioned official spokesman of the people of the third world. We are happy to report to this Assembly, two-thirds of whose membership is drawn from the non-aligned movement, that Sri Lanka has been able to uphold that sacred trust deposited with us by the membership of the movement and to hand it over at the expiration of our office, as my President, His Excellency J. R. Jayewardene, the out-going Chairman, said in his address at Havana, "un-tarnished and undiluted".
45.	We wish to take this opportunity to thank all for the support that had been rendered us to ensure that Sri Lanka carried out its responsibilities in the most constructive manner. We wish the new Chairman, the Re-public of Cuba, every success.
46.	During the past two and a half years, it has been my privilege as Chairman of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries to visit many countries and to discuss international affairs and international strategy with a wide range of the world's political leadership. The overriding impression I have gathered during those discussions and inquiries is that of an international paradox, the coexistence of hope and despair; achievement and stagnation; precept and reluctance to practice it. The result is a reeling of disharmony—a sense of unfulfilled obligation, of unfulfilled expectation. This is true of almost any aspect of human endeavour in our times.
47.	For instance, ours is widely described as the scientific age, an age in which the wonders of science and its handmaiden, technology, are considered capable of solving almost any given human problem. Unfortunately, however, the advantages of the scientific age are not universally felt, as speakers at the United Nations Conference on Science and Technology for Development, held at Vienna from 20 to 31 August, rightly pointed out. The result is a paradoxical mixture of success and failure, of imbalance side by side with growth. Man glories in his conquest of outer space, and in the excitement of successful journeys to the moon. Today's medical technology enables a medical technician to complete simultaneous tests on a single sample of blood. Building technology has progressed to the point where a prefabricated apartment can be assembled in slightly over 30 minutes. New strains of miracle cereal have produced undreamed-of increases in the world's food production.
48.	Yet the numbers of human beings who are hungry, malnourished, inadequately housed and poor are counted not in hundreds or in thousands, but in millions. Even more paradoxical, the very societies that nurture millionaires, fast cars, streamlined hospitals and opulent housing are at the same time the scene of sky-scraping living costs, galloping inflation and explosive unemployment. Forget the labels of the North and the South, forget the labels of East and West. The stark fact is that within whatever form of society one may live, the wonders and successes of the scientific age leave large segments of the population untouched.
49.	In political terms, ours is considered the age of decolonization, and rightly so. In the nineteenth century, the greater part of the world's land mass and of its peoples was drawn into the fold of imperial hegemony. That was the extent of colonialism in formal terms, with unequal treaties signed and large areas of patrimony ceded. In less formal arrangements, where colonial power was exercised without a permanent colonial presence, the extent of subjugation was wider and deeper. A scholar has calculated that on the eve of the Second World War some 80 per cent of the world's land mass and 75 per cent of the world's population was in one way or another actually under the control of colonial Powers. Let us not quibble over figures. The facts of the colonial period are too much a part of history to need debate. In the same way, the facts of decolonization are beyond dispute.
50.	From the late 1940s, when India and Sri Lanka became independent, to the 1970s the world has seen the rapid dismantling of empires, Over a hundred nation-States took, their places in the family of man, and we need not wait for history to assure us that the role and influence of the United Nations and the non-aligned movement in this process were strong and decisive. Cynics sometimes say that decolonization has actually unleashed acute problems and disorder in newly independent States. This argument, in fact, is sometimes used to justify the existence of a few racist and colonial redoubts in the world today. The existence of these pockets of outmoded political forms is in itself a paradox. Yes, these pockets must go.
51.	In our times there cannot be, and should not be, one man un-free or one inch of land occupied by an aggressor or colonial Power, whether in the Middle East, in southern Africa or in any other part of the world. Quenching the thirst for freedom is more essential and more satisfying than accepting some artificial form of order superimposed by the might of a distant metropolitan Power. And if today's politically independent nation-States find themselves in economic disarray that, too, is partly the result of another international paradox: the survival of economic domination despite their political freedom.
52.	These paradoxes can be viewed from an esoteric perspective, providing hours and days of delight to academics and pundits who pile libraries high and deep with sophisticated but unfeeling descriptions and analyses of the human condition. They can, on the other hand, be set against a background of political confrontation, or, to put it differently, in a perspective of "we" and "they". Neither approach is helpful. There is a third option, however: that of seeing the situation in human terms and attempting to remedy it, also in human terms. My appeal to representatives today is that all of us accept the third option and strive relentlessly to improve the human condition and not just reduce it to a jumble of platitudes.
53.	This is particularly applicable at a time when the North and the South do not seem to know precisely how to get moving again in their faltering efforts at togetherness. The reason for this diffidence is understandable. A common struggle is simpler to mount when a discernible common enemy can be identified, attacked and eliminated. The campaign is more difficult when the enemy cannot easily be identified. Who, for instance, can draw a route map leading straight to the source of monetary imbalance? In fact, the enemy we face today is not a single enemy. There are several enemies: want, hunger, disease, enmity, environmental pollution, unemployment, the waste of precious resources on destructive armaments, inflation—all lurking behind the fact of international paradox. And, just as the enemy is manifold, so too are the results of its activities, which strike rich and poor nations alike.
54.	There is a certain pessimism in the air about the inability of the world community to resolve disputes that have now become almost a permanent feature of international life. I do not fully share that pessimism because I believe that in our times we must find solutions to these issues. When I say that, I am not unmindful of the conflicts and confrontations that seem to surface day by day. There is a fresh wave of unrest, suspicion and tension sweeping across the continents. Borders and boundaries seem to pose a challenge to international security and stability. Jockeying for power and position has never been so subtle and scientific. To add to all this, the explosive potential of economic imbalance and paradox is perhaps far greater than has been realized or conceded.
55.	The poor, the hungry, the undernourished and the unemployed need immediate relief. We cannot ignore their interests. In human terms, their interests are at the very core of our concerns, because for politicians to lose their sense of humanity is for them to lose the very reason for their existence. In political terms, similarly, their interests are paramount because the continuance of desperation and frustration must eventually raise tensions and hopelessness to the point at which only a violent release is possible.
56.	It is against this background that I wish to state the urgent need for a resumption of the North-South dialogue in a meaningful manner. The first phase of the North-South dialogue has come to an end, and, while it is neither fair nor accurate to call that phase a total failure, it has produced little but despair in the South and aloofness in the North.
57.	In the first phase of the North-South dialogue some new slogans came into being. Slogans hamper progress, as they give rise to a situation of confrontation, which is of no use to either side.
58.	It is clear beyond doubt that the existing economic order is both outdated and lop-sided; it is inequitable and unsatisfying, to both the North and the South.
59.	The North, though ostensibly the beneficiary of this system is still grounded by the malaise of inflation, economic stagnation and recession—problems that were supposed to be endemic only to the South—so a restructuring of the economic structure will benefit the North as much as it will benefit the South.
60.	The attempt to restructure the present economic order should not be approached with slogans or threats of deprivation. That will yield nothing but a lot of hot air. Hot air will not satisfy hunger in the South, nor will it strengthen the shrinking dollar. The situation must be approached in terms of co-operation, not confrontation.
61.	The restructuring of the present economic order is a formidable task. It is not one that can be approached without preparation and rethinking by both the North and the South. The North should enter the negotiations with a definite commitment to set up a new order that would accommodate the legitimate interests and aspirations of the poor nations. The South, on the other hand, should pursue its plan of action and substantive work proposals to back this up. Calm analysis will achieve results and prevent the kind of frustration that followed the end of the first phase of dialogue.
62.	In other words, the second phase of the dialogue must go beyond mere discussion directly into the area of negotiation. And negotiation, of course, has to be conducted within an agreed framework. Negotiators cannot be like a musician who says, "Give me the piano 
and I will play the tune". Negotiations need the equivalent of a musical score as well. Producing this score is not beyond the bounds of human ingenuity in an age of manifest creativity. In fact, experts have been working in different forums at producing an agreed set of principles to guide North-South negotiations when they next get together. A composite of their views would provide us with at least the outline of the required framework.
63.	It can be argued, for instance, that the framework for negotiation should consist of five broad principles, all of them designed to facilitate understanding and co-operation.
64.	First, the need to reshape the international order is not felt only by a particular group of countries or peoples. The discipline of interdependence is being forced on us by circumstances, and that discipline cannot be applied within the existing order, which is largely based on the maxim 'Tm all right, Jack".
65.	Secondly, and this flows from the first principle, it must be accepted all round that the purpose of reshaping the international order is not to benefit a single group of countries, but to improve the human condition as a whole. If this purpose is kept in mind throughout the negotiating process, then there can be legitimate trade-offs which result in all sides feeling the beneficial impact of a reshaped international order.
66.	Thirdly, while the concept of basic needs is com-mendable, it is equally true that needs cannot be met until resources are adequate. Resources are not unlimited, but, within natural constraints, resources can be expanded through processes of economic growth in such a way that there is sufficient for sharing. Population planning is quite obviously an integral part of this equation.
67.	Fourthly, equitability must be a key objective of the exercise, that is to say, not only equitability as between today's rich and poor nations, but within rich and poor nations as well. It would be a travesty if an international exercise aimed at reshaping the international order were undertaken purely to make the rich in both rich and poor countries richer. Better and more effective forms of income distribution need to be fashioned even as international economic restructuring takes place.
68.	Fifthly, restructuring has to take place in an orderly manner, with agreed phasing, targets and appraisals as part of an agreed programme.
69.	I do not claim either originality or exclusivity for the principles listed. They can be put in different ways. What is important is that they should be agreed on—and acted on.
70.	Sri Lanka's position on issues such as southern Africa, the Middle East, disarmament, the implementation of the Declaration of the Indian Ocean as a Zone of Peace and other important questions that will come up before the current meetings of the General Assembly has been repeatedly stated here and in other international forums quite clearly and in detail on many occasions. For this reason, I have chosen not to take up the time of the Assembly by restating it here.
71.	Next year's special session of the General Assembly, when we will be taking up development strategy and other matters connected with the third United Nations development decade, will provide us with a golden opportunity to turn our intentions and thoughts into deeds. We can very easily turn that session into yet another talking marathon in which we engage in cease-less recriminations or ceaseless platitudes, or we can use that session as a take-off point for action. The choice is ours. How will we decide?
72.	On the part of Sri Lanka there is no hesitation about what choice should be made. We should like to see the entire membership of this Organization enter that session with a prior commitment to action. We should like that session to be the occasion for negotiation on broad lines, not for mere debates. And we should like to see that session end with the acceptance of a concrete programme of action which would then go to bodies such as UNCTAD for implementation.
73.	Will the international community accept this challenge? Or will special interests once again deprive the disadvantaged peoples of the world of their right to human dignity? If this is not achieved, we face the danger not only of a deepening economic crisis, but also of political explosion. To ward off this danger and to guarantee permanent peace is the responsibility of the political leadership of our times. We must make some constructive progress towards meeting the minimum economic needs of the underprivileged peoples. This is a duty and an obligation we owe to history.
